               Case 18-00489      Doc 10    Filed 05/06/19     Page 1 of 11




    UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF MARYLAND
                                           (Baltimore)
In re:                                               )
George N. Pile
Reba A. Pile                                        )       Case No.: 18-18999RAG
         (Debtors)
                                                    )
****************************************************************************
RUBY ROBINSON                                      )
         (Movant)
                                                   )
v.
                                                   )
REBA A. PILE
         (Respondent)                              )

        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
        MOVANT/CREDITORS OBJECTION TO DISCHARGE REBA A. PILE

                                    INTRODUCTION

On October 15, 2018, Ruby Robinson, co-borrower/creditor filed a Motion Objecting to

Discharge of Both Debtors (Reba A. Pile and George Pile). On December 21, 2018,

Movant filed a Motion Objection to Discharge of Co-Debtor Reba A. Pile and

simultaneously filed an Adversary Case Number 18-00489. In the Adversarial case,

movant objects to Mrs. Pile’s dischargeability under Bankruptcy Code Section 523

(a)(2)(A) for false pretenses, false representation, actual fraud. No response has been

filed by debtor or debtor’s counsel in any of these matters.



On January 23, 2019 a hearing was held at 2:00pm on movants Motions Objecting to

dischargeability of debtors in the above matter. The honorable Judge Gordon

requested a Memorandum of Points of Authority be filed in this matter by Movant. This

matter has been continued to March 19, 2019 at 10:00am.


                                             1
               Case 18-00489      Doc 10    Filed 05/06/19   Page 2 of 11




                                           FACTS

Ruby Robinson and Reba A. Pile were co-workers. They both met and worked at the

Enoch Pratt Library, main downtown location. Ruby Robinson has since retired from

the Enoch Pratt Library system. Reba A. Pile continues to work at the Enoch Pratt

library.



In the spring of 2017, Mrs. Pile reached out to Mrs. Robinson and begged her to be a

co-signor on a loan because (1) her initial co-borrower declined and (2) the

lender/creditor, MECU of Baltimore, Inc,. (hereinafter known as “Mecu”) would not give

Mrs. Pile a loan without a co-signor/co-borrower. Under duress and medicated from

chemotherapy, Mrs. Robinson agreed to help her friend and co-sign on the loan. Mrs.

Pile guaranteed she would pay the loan and not default. Mrs. Robinson relied on this

representation. Mrs. Robinson was unaware of all the debt Mrs. Pile had which is

disclosed in her bankruptcy petition Schedule E/F. A total of 27 creditors with

unsecured claims which include two (2) personal loans. Mrs. Pile never disclosed the

reason she needed the eight thousand dollar ($8,000.00) personal loan she received

from Mecu. Initially Mrs. Pile told Mrs. Robinson the loan was for four thousand dollars

($4,000.00), when she arrived at the bank to co-sign, she learned it was for $8,000.00.



Mrs. Robinson was named and given notice in Mrs. Pile’s voluntary Chapter 7

bankruptcy as a creditor. Mrs. Robinson has an equitable interest in the Mecu loan as a

co-borrower. Once Mrs. Pile stopped paying her monthly obligation to repay the loan,




                                            2
                Case 18-00489      Doc 10    Filed 05/06/19    Page 3 of 11




Mrs. Robinson became responsible. Mrs. Robinson has already been contacted by

Mecu and has been informed of her responsibilities and duties as a co-debtor.



                                         ISSUE #1



Whether Mrs. Robinson’s, (hereinafter known as “Movant”) is a creditor.



Movant is a creditor in this matter. Any party with a disputed claim is a creditor. In re

Aloia, 496 B.R. 366 (Bank E.D. Pa., 2013), Hawxhurst v. Pettibone Corp., 40 F.3d 175,

179-80 (7th Cir. 1994), 11 U.S. C. Section 105.



In re Aloia, 496 B.R. 366 (Bank E.D. Pa., 2013), states “……even a party with a

disputed claim is a “creditor”. Movant is a creditor with standing to object to Debtor’s

discharge under section 727(c )(1) which states “The trustee, a creditor, or the United

States trustee may object to the granting of a discharge under subsection (a) of this

section”. Additionally, bankruptcy courts have recognized that claims need not be

allowed in order to establish a party as a “creditor” under Section 727 (c )(1). In

Hawxhurst v. Pettibone Corp., 40 F.3d 175, 179-80 (7th Cir. 1994), “disallowance of a

claim owing to a creditor’s failure to file a timely proof of claim does not negate the claim

itself.” Moreover, a claim is a “right to payment, whether or not such a right is reduced

to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,

undisputed, legal, equitable secured or unsecured.” 11 U.S. C. Section 105.




                                              3
                Case 18-00489      Doc 10    Filed 05/06/19    Page 4 of 11




In this proceeding, movant is a creditor because she has a disputed claim. Movant has

an equitable interest in the Mecu loan as co-debtor, therefore she has a disputed claim.



                                         ISSUE #2

Whether Movant’s Motion to Object was timely filed.



Movants objection was timely filed even if it was not filed in an adversarial proceeding.

Bankruptcy Rule 4004; Bankruptcy Rule 7015; In re Dominguez, 51 D.3d. 1502 (9th Cir.,

1995).



Bankruptcy Rule 4004 establishes the time to file an objection to discharge, which is

Sixty (60) days after the first 341 creditor’s meeting. The date to file an objection to

discharge in this matter was October 15, 2018, sixty (60) days from the initial creditor’s

meeting of August 14, 2018. Movant filed her initial Objection to Discharge Debtors on

October 15, 2018, which is filed timely within the purview of the rules. Unlike In re Alioa,

496 B.R. 366 (Bankr. E. D. Pa., 2013) where the creditor in that case filed three (3)

requests for an extension of time to file a complaint objecting to discharge under Rule

4004, Movant timely filed her objection with no extension requested.



Furthermore, In re Dominguez, 51 D.3d. 1502 (9th Cir., 1995), the court ruled that the

movant/creditor timely filed an answer within the bankruptcy proceeding satisfying Rule

7015. Bankruptcy Rule 7015 discuses Amended and Supplemental Pleadings. In re

Dominguez, creditor filed a Memorandum to Discharge two (2) days before the bar date.



                                              4
                Case 18-00489      Doc 10     Filed 05/06/19    Page 5 of 11




Movant’s filed Objection to Discharge within the bankruptcy proceeding “was itself an

informal complaint timely filed before the bar date.” initiating an adversarial proceeding.

In re Dominguez, 51 D.3d. 1502 (9th Cir., 1995). Therefore, this Memorandum of Points

and Authority is an amendment which relates back under Rule 7015 and initiates an

Adversarial proceeding. The Debtors received notice of Movants timely filed Discharge

Objections satisfying the filing requirement.



                                         ISSUE (3)

Does the Movants Objection to Debtors Discharge commence an adversary

proceeding?



Yes, Movants filed Objection to Debtors Discharge commenced an adversary

proceeding. Federal Rule 12(b)(6) dismissal, “In the bankruptcy content, we construe a

deficient pleading liberally, if the pleading substantially complies with the requirements

of a complaint by giving the debtor “fair notice of what the plaintiff’s claim is and the

grounds upon which it rests.”. Federal Rule of Civil Procedure 12(b)(6); In re

Dominguez, 51 F.3d 1502 (9th Cir., 1995); Pfeiffer v. Rand (In re Rand), 144 B. R. 253,

255-256 (Bankr. S.D.N.Y. 1992); Evan v. Pace (In re Pace), 130 B.R. 338, 340 (Bankr.

N. D. Fla. 1991); In re Percy, 841 F.2d at 978 (9th Cir. 1988);



Movant notes, that no formal written response and/or objection to Movants Objection to

Debtor’s Discharge has been filed in this case. However, in court, the Debtor’s

defendant raised the issue that the objection was not timely filed in an adversary



                                                5
                Case 18-00489      Doc 10    Filed 05/06/19    Page 6 of 11




proceeding. In re Dominguez, 51 F.3d 1502 (9th Cir., 1995), the issues are slightly

similar to this case to the degree, that a pleading (Discharge Memorandum) was filed in

the bankruptcy and the debtor in that case is claiming that the pleading did not initiate

an adversary proceeding. In re Dominguez, the bankruptcy appellate panel, hereinafter

“BAP”, found that the “Discharge Memorandum was sufficient because it challenged

Dominguez’ right to a discharge and provided appropriate allegation and at least some

substantive evidence to support the challenge.” In re Dominguez further states, “the

requirements of a complaint initiating an adversary proceeding prior to the confirmation

order ensures that the individual debtor receives adequate notice to prepare a defense

to those charges and that the estate creditors and trustees are advised of potential

claims remaining against the estate upon a confirmation plan”.



In other cases such as In re Marino, 37 F. 3d. 1357-58, the court “construed a deficient

pleading liberally, if the pleading substantially complies with the requirements of a

complaint by giving the debtor fair notice of what the plaintiff’s claim is and the grounds

upon which it rests.”, it is considered as being filed as an adversary proceeding. In the

matter before us, the objection to discharge debtor complies with the notice

requirement, in that it states a claim and addresses the relief sought,

nondischargeability of creditor’s interest. Here, the debtors received notice of creditors

position.



The court furthers its position by reviewing other jurisdictions and found that “technical

details insufficient to prevent a party’s deficient pleading from serving as a complaint”.



                                             6
                Case 18-00489      Doc 10     Filed 05/06/19    Page 7 of 11




Pfeiffer v. Rand (In re Rand), 144 B. R. 253, 255-256 (Bankr. S.D.N.Y. 1992) (finding

that a creditor’s pro se complaint, which consisted of a letter to the judge objecting to

dischargeability, timely commenced an adversary proceeding because it met the notice

pleading requirements”. Evan v. Pace (In re Pace), 130 B.R. 338, 340 (Bankr. N. D. Fla.

1991) (accepting a document captioned “objection” rather than “complaint,” which the

creditor filed with the court clerk as a complaint on the last day for filing complaints). In

all these instances, the court in these various jurisdictions ruled that that these filings

commenced adversary proceedings objecting to discharge.



Therefore, Movants two (2) filed Motions Objecting to Discharge of Both Debtors filed

October 15, 2018 and Motion Objecting to Discharge of Co-Debtor Reba A. Pile filed on

December 21, 2018 are regarded by the court as having been timely filed and

commencing an adversary proceeding.



Additionally, In re Dominguez, the court also rules and holds that a subsequent filed

declaratory judgment complaint relates back to the Discharge Memorandum. In re

Percy, 841 F.2d at 978 (9th Cir. 1988), “We permit relation-back if the new claim arises

from the same conduct, transaction or occurrence, as the original claim.” Although In re

Dominguez, the debtor filed a chapter 11 proceeding, the court has ruled that the same

relation back rule apply in a chapter 7. Henceforth, this filed Memorandum of Points

and Authority relates back Movants initial Motion Objecting to Debtor’s Discharge.




                                              7
                Case 18-00489      Doc 10    Filed 05/06/19    Page 8 of 11




In Movant’s Objection to Debtors Discharge, a claim is raised for nondischargeability

under section 523(a)(2)(A). Section 523(a)(2)(A) states that “A discharge under section

727 of this title does not discharge an individual debtor from any debt-for money,

property, services, or an extension, renewal, or refinancing of credit, to the extent

obtained by-(A) false pretenses, a false representation, or actual fraud, other than a

statement respecting to debtor’s or an insider’s financial condition.” In Nunnery v.

Rountree (In re Rountree), 478 F. 3d 215, (4th Cir. 2007), “a creditor asserting a claim

for nondischargeability under section 523(a)(2)(A) must prove five elements by a

preponderance of the evidence-namely, (1) false representation, (2) knowledge that the

representation was false (3) intent to deceive, (4) justifiable reliance on the

representation, and (5) proximate cause of damage.”



In this case, Debtor falsely represented to Movant that she was going to pay back a

personal loan issued by creditor (Mecu) if movant extended her credit to her. Debtor

received an $8,000.00 financial benefit that Movant did not. Debtor at the time knew

that her representation of paying back the loan in full to Mecu was false. Debtor knew

that Movant was relying on her misrepresentation. Debtor intended to deceive Movant

and was successful. Debtor has had the opportunity to re-instate the Mecu debt and

has chosen not to. Movant relied on Debtor that she would always pay the Mecu

personal loan back in full pursuant to the terms of the loan. Because Debtor has

defaulted on her loan obligation, Movant now has a liability to the bank on a fixed retired

income. But for Debtors default, the Movant would not have a financial loss and be

monetary responsible for the debt to the creditor.



                                              8
                 Case 18-00489    Doc 10     Filed 05/06/19   Page 9 of 11




The court has ruled that in order for a discharge exception to apply “either the debtor

must obtain or the creditor must lose money, property, services, or an extension,

renewal, or refinancing of credit.” Pleasants v. Kendrick, 219 F.3d 372 (4th Cir. 2000),

Cohen v. De La Cruz, 523 U.S. 213, 118 S. Ct. 1212, 140 L. Ed. 2d 341; Nunnery v.

Rountree (In re Rountree), 478 F. 3d 215, (4th Cir. 2007). The Debtor in this matter has

obtained money and the Movant/Creditor is losing money by having to pay off Debtors

Mecu debt. Although the money did not come directly from Movant, her credit was used

to give Debtor the $8,000.00 loan. But for Debtor using Movant’s credits as co-debtor,

she would not have qualified for a loan. In Pleasant, the Kendricks relied on Pleasant’s

representation that he was a licensed architect. Upon learning that Pleasant had lied to

the Kendricks and had constructed a house with serious defects, the Kendricks sued

Pleasants for money they paid a third party to fix the damage caused by Pleasant. The

court in this case ruled that the judgment obtained by the Kendricks against Pleasant is

excepted from discharge because they suffered a monetary loss due to Pleasants fraud.

Movant in this matter will be suffering a monetary loss if this loan/debt is not excepted to

the discharge.



In Movants December 21, 2018 Motion Objecting to Discharge of Co-Debtor Reba A.

Pile filed in this case and adversary case number 18-489, creditor objects to the

discharge of Mecu’s debt. Although within the motion Movant does not specifically

reference 11 U.S.C Section 523(a)(2)(A), the elements of this section is referenced and

argued in the objection motion. In Kendrick v. Pleasants 231 B.R. 893, 897, they



                                             9
                Case 18-00489      Doc 10     Filed 05/06/19    Page 10 of 11




discuss the definition of misrepresentation from tort stance and state “misrepresentation

could be any words or conduct which produce a false or misleading impression of act in

the mind of another. Additionally, “one who makes a representation of fact, opinion

intention or law for the purpose of inducing another to act or to refrain from action in

reliance upon it, is subject to liability to the other in deceit for pecuniary loss caused to

him by his justifiable reliance upon the misrepresentation.” As state above, Movant

relied on Debtors misrepresentation.



In re Rountree, the court ruled that although the creditor had met all the elements

above, however, narrowly decided that Roundtree did not receive any financial benefit

from her fraud. Rountree’s fraud is derived from spying and investigating Nunnery.

Unlike Rountree, Debtor in this case has financially benefited from her fraud. She

received a loan from Mecu for her personal benefit. Movant has not received any

financial benefit from the Mecu Loan. Debtor has an equitable interest in the loan as a

co-debtor and because she relied on Debtors misrepresentation this loan should be

excepted from discharge under Bankruptcy Code Section 523 (a)(2)(A).



In re Rountree, 478 F. 3d 220, the court makes clear “ that congress intended 523 (a)(2)

to protect creditors who were tricked by debtors into loaning them money or giving them

property, services or credit through fraudulent means,” Additionally, “When a debtor

has acquired debt through fraudulent means the exception to discharge protect the

duped creditor and demand that the debtor make good for her misdeeds.” Brown v.

Felsen, 442 U.S. 127, 138. 99 S. Ct. 2205, 60 L. Ed. 2d 767 (1979). Lastly, here, unlike



                                              10
                Case 18-00489     Doc 10    Filed 05/06/19    Page 11 of 11




in re Aloia, the Movant has learned of debtor’s fraud before discharge, therefore making

this request timely. In Aloia, the debtor learned of the debtor’s fraud after the deadline

for objection to discharge but before any bankruptcy discharge has been granted,

known as the gap period.



Movant respectfully moves this court to except the Mecu loan from discharge under

523(a)(2)(A).



                                                  Respectfully Submitted by,


                                                  _____/s/_________________________
                                                  Jasmin M. Torres, Esquire
                                                  Torres & Associates, LLC
                                                  711 St. Paul Street
                                                  Baltimore, MD 21202
                                                  Tel. No.: 410-262-0243
                                                  Fax No.: 443-927-8896
                                                  Email: Landsettlements@aol.com
                                                  Attorney for Creditor Ruby Robinson




                                             11
